Case 8:21-cv-00555-SDM-CPT Document 28 Filed 05/21/21 Page 1 of 2 PageID 192



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



   DALANEA TAYLOR, et al.,

         Plaintiffs,

   v.                                                CASE NO. 8:21-cv-555-T-23CPT

   CHRIS NOCCO,

         Defendant.
   __________________________________/


                                          ORDER

         Citing an ostensible need to investigate “over 200 individual incidents,” the

   defendant moves (Doc. 24) “for reconsideration of the dates in the [scheduling]

   order.” Opposing (Doc. 27) reconsideration of the dates, the plaintiff argues that this

   action “is not about the constitutionality of every interaction with Sheriff deputies”

   but about the policies and practices of a broader program.

         The defendant’s motion (Doc. 24) for reconsideration is GRANTED-IN-

   PART, and the discovery deadline, the dispositive motion deadline, and the trial

   term are each EXTENDED BY SIXTY DAYS. Otherwise, the parties must

   conform to the deadlines imposed by the May 6, 2021 scheduling order.

         Because the defendant expresses concern about his ability to comply with the

   timeline in this action, the parties must attend a quarterly hearing before Magistrate

   Judge Christopher P. Tuite in Courtroom 12B, United States Courthouse, 801 North
Case 8:21-cv-00555-SDM-CPT Document 28 Filed 05/21/21 Page 2 of 2 PageID 193



   Florida Avenue, Tampa, Florida, to discuss the progress of this action. A later order

   will schedule each hearing. After the dutiful and diligent prosecution and defense of

   this action, a party may move for relief if a need exists to extend a deadline.

         ORDERED in Tampa, Florida, on May 21, 2021.




                                             -2-
